The Supíneme Court affirmed the decision of the Common Pleas, on October 6th, 1884, in the following opinion, per
Trunkey, J.
The Act of June 28th, 1879, P. L. 182, contains a proviso that it shall not apply to counties having over two hundred thousand inhabitants, but its constitutionality has not been questioned by defendants (see Davis et al. vs. Clark, 106 Pa. 377). They rest *117■upon the point that this Act, if valid, does not repeal any local Act for Warren County. Section 7 of the Act repeals all general laws or parts of laws inconsistent therewith. According to a familiar rule the naming of general laws only in the repealing section excludes all other laws. And the express repeal of gen■eral laws manifests an intent not to repeal local laws.
It is settled that a general statute, without negative words, does not repeal a previous statute, which is particular, even ■though the provisions of one be different from the other. There is no repeal where the intent is not to supply the local statute. Tt is not presumed that a general system for the State is intended to repeal a special Act adapted to the circumstances of a local municipal division. Unless there is strong repugnancy or irreconcilable inconsistency, the local Act continues in force, although many of its provisions are embodied in a later general Act: Brown v. Commissioners, 21 Pa. St. 37; Bounty Accounts, 70 Id. 92; Kilgore v. Commonwealth, 94. Id. 495; Seifried v. Commonwealth, 101 Id. 200.
Judgment affirmed.